Reasons for Allowance

Claims 11 – 29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach “a wafer molded over and enclosing the connecting portions of the row of terminals, the wafer having a width along the mounting direction and a length along the row direction of terminals, wherein the wafer includes a first locking feature and a second locking feature, the first locking feature configured to engage with the second locking feature on an adjacent wafer, and the first locking feature and the second locking feature are coaxial” as recited in independent claim 11; the prior art of record does not teach “molding a wafer over the connecting portions of the plurality of the terminals, the wafer having a width along the mounting direction and a length along the row direction of the terminals and having a first locking feature and a second locking feature, the first locking feature configured to engage with the second locking feature on an adjacent wafer, and the first locking feature and the second locking feature being coaxial” as recited in independent claim 27. Claims 12 – 26 and 28 – 29 depend from independent claims 11 or 27 and therefore are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I./Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831